Citation Nr: 0815302	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  05-09 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for claimed coronary 
artery disease.  

3.  Entitlement to service connection for claimed irritable 
bowel syndrome.  

4.  Entitlement to service connection for claimed erectile 
dysfunction.  

5.  Entitlement to service connection for claimed bilateral 
hearing loss.  






REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to March 
1967, including active duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004 and May 2005 rating decisions 
of the RO.  

In March 2008, the veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Veteran's Law Judge at the RO.  A transcript of these 
proceedings has been associated with the veteran's claims 
file.  

At the veteran's hearing before the Board, the veteran 
testified as to the continued presence of tinnitus since 
service.  As this claim has not been adjudicated by VA, it is 
referred t the RO for appropriate action.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.  

Here, the veteran, in testimony before the Board, identified 
medical records relevant to the veteran's claims that have 
not been associated with the record.  Specifically, the 
veteran noted being treated at the VA Medical Center and by 
his private physician, Dr. Causey.  The veteran's claims 
file, however, does not contain these records.  Upon remand, 
the RO should attempt to obtain these records.  
 
The veteran should also be afforded an opportunity to submit 
any recent medical records or evidence that has not already 
been associated with the claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to VCAA, VA 
must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

In addition, the claims file indicates that he is receiving 
disability benefits from the Social Security Administration.  
The claims file contains a notice letter regarding this 
award, but does not contain the supporting records related to 
such benefits.  The RO should therefore contact the Social 
Security Administration and take all necessary attempts to 
obtain all records related to this award. 38 C.F.R. § 3.159.  
See also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain 
records in the custody of a Federal department or agency, 
including the Social Security Administration, VA must make as 
many requests as are necessary to obtain relevant records; VA 
will end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile).  

With respect to the veteran's hearing loss claim, the Board 
notes that the veteran testified before the Board that he was 
exposed to acoustic trauma in service.  Specifically, the 
veteran indicated that he was attached to unit that supported 
field artillery and was exposed to artillery fire nearly 
constantly (for 22 out every 24 hours per day) in connection 
with his duties in Vietnam.  He reported having had tinnitus 
in service and that this was so loud at times that it made 
sleeping difficult.  

The veteran also testified that his left ear hearing was 
damaged in service and has worsened since that time.  He 
indicated that he must turn his head so that he could hear 
with his right ear.  The veteran indicated that he had no 
noise exposure prior to service after service his noise 
exposure in connection with recreational hunting.  The 
veteran has not been afforded a VA examination to determine 
whether the veteran has hearing loss that is the result of 
his active duty service.  

The Board finds that this matter must be remanded for further 
development to include a VA audiological examination  to 
determine whether the veteran's has hearing loss that is 
related to or had its onset during service.  Specifically, 
the examiner should comment on whether any exposure to noise 
in service resulted in his current hearing loss.  Pursuant to 
VCAA, such an examination is necessary to adjudicate this 
claim.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4).  

In addition, the veteran also testified that he had panic 
attacks in connection with his PTSD that caused his heart to 
race.  The veteran has also been noted to have an irregular 
heart beat and found to have blockage in his artery.  

The veteran also testified that he had irritable bowel while 
serving in Vietnam.  He indicated that it began as loose 
stools and progressed to where he needs to use stool 
softeners to move his bowels.  The veteran indicated that he 
did not seek treatment in Vietnam and used over-the-counter 
medication after service until approximately 1995 when he 
went to VA for treatment.  

Here, the Board concludes that the veteran should be afforded 
a VA examination to determine whether the veteran has a heart 
disability that is related to his service or his service-
connected PTSD.  The examiner should comment on whether the 
veteran has a separate heart disability caused or aggravated 
by PTSD, and whether any heart disability was caused by, or 
had its onset in service or within one year of service.  

Based on the veteran's testimony, the Board also finds that 
the veteran should be afforded a VA examination in connection 
with his irritable bowel syndrome claim.  Pursuant to the 
VCAA, such examinations are warranted.  See 38 U.S.C.A 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

Next, with respect to the veteran's PTSD claim, the Board 
notes that in June 1999, revised regulations concerning PTSD 
were published in the Federal Register reflecting the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 38 C.F.R. 
§ 3.304(f) were made effective the date of the Cohen 
decision.  Service connection for PTSD requires (1) medical 
evidence establishing a diagnosis of the condition in 
accordance with the provisions of 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); Cohen.  "Credible 
supporting evidence" does not mean that the veteran must 
definitively establish his personal engagement in combat.  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) (requiring 
corroboration of every detail, including the veteran's 
personal participation, VA defined "corroboration" too 
narrowly).  Rather, the veteran's presence with his unit at a 
time when his unit is attacked tends to show that that the 
veteran experienced such attack personally, without 
specifically showing his personal participation.  See Id.; 
see also Pentecost v. Principi, 16 Vet. App. 124 (2002).

In this case, the veteran's medical records show that the 
veteran has been diagnosed with PTSD.  In addition, the 
veteran's service records indicate that the veteran had 
active service in the Republic of Vietnam.  The veteran's 
service personnel records indicate that he was a radio 
teletype operator with the HHB 3rd Battalion 13th Artillery in 
Vietnam.  

The veteran testified that he was based out of Cu Chi and 
moved on two different occasions to set up firebases north of 
Cu Chi, possibly Pleiku and Tay Ninh.  He added that, in July 
and August 1966, his unit was subjected to mortar attacks 
(which he indicated was rather frequent at night) and that he 
witnessed an officer, a commander in D Battery, 3rd 
Battalion, 13th Artillery with the last name of Nunziago, get 
both legs blown off in the attack.  

The veteran also indicated that a fellow serviceman named 
Calaberry took a large shrapnel wound to the back of the head 
in the same attack.  During this firefight, their position 
was being mortared and that they were returning fire with 155 
and .50 caliber guns.  Finally, the veteran indicated that he 
was almost killed in one of the mortar attacks to which they 
were subject at night. 

Based on the foregoing, the veteran should be afforded a VA 
examination in connection with his claim.  Here, the Board 
notes that the veteran's claims file indicates that the 
veteran has been diagnosed with PTSD.  The Board also notes 
that the veteran should be allowed an opportunity to verify 
his active duty stressors.  

Here, the Board notes that the veteran's service personnel 
records indicate that the veteran took part in the Vietnam 
Counteroffensive Campaign and received several decorations, 
including the VNSM, the NDSM, the VCM and the GCMdl.  Based 
on the foregoing, the RO should undertake to determine 
whether the veteran engaged in combat during his service, and 
if so, apply the presumption available to combat veteran's 
under 38 U.S.C.A. § 1154(b).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claims, but he was not provided with adequate notice of 
the type of evidence necessary to establish a disability 
rating or effective date.  

Upon remand therefore, the veteran should be given proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran, and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims addressed 
in this remand, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2.  The RO should contact the veteran 
and request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for PTSD, a heart disability, irritable 
bowel syndrome, erectile dysfunction, 
or hearing loss since service.  This 
should include treatment records from 
his private physician, Dr. Causey, 
dated since service, from the Salem VA 
Medical Center, dated since service, 
from the Princeton Vet Center, dated 
since service, and from the Beckley VA 
Medical Center, dated since December 
2007.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in 
the claims file, and the veteran should 
be informed in writing.  

3.  The RO should request, directly 
from the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as 
copies of the medical records that 
served as the basis for any such 
decision(s).  All attempts to fulfill 
this development must be documented in 
the claims file.  If the search for any 
such records yields negative results, 
that fact should be clearly noted, with 
the RO either documenting for the file 
that such records do not exist or that 
further efforts to obtain them would be 
futile, and the veteran should be 
informed in writing.  

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for VA audiological examination 
in order to determine the nature and 
etiology of any hearing loss and tinnitus  
found to be present.  All necessary 
special studies or tests should be 
accomplished.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any hearing loss and tinnitus found to be 
present.  If the examiner diagnoses the 
veteran as having hearing loss or 
tinnitus, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the hearing loss 
and/or tinnitus was caused by or had its 
onset during service.  Specifically, the 
examiner should comment on whether any 
exposure to noise in service resulted in 
his current hearing disabilities.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.  

5.  The veteran should be afforded an 
appropriate VA examination to determine 
whether the veteran has a heart 
disability that is related to his service 
or his service-connected PTSD.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of any heart disability 
found to be present.  If the examiner 
diagnoses the veteran as having a heart 
disability, the examiner should offer an 
opinion as to whether such heart 
disability had its onset in service or 
within one year of service, or whether 
such disability was caused or aggravated 
by PTSD or other psychiatric condition, 
to include panic attacks.  If the 
examiner finds that PTSD aggravates a 
nonservice-connected heart disability, 
the examiner is asked to state an 
opinion, if possible, regarding the level 
of incremental increase in the veteran's 
heart disability aggravated by the PTSD 
or other psychiatric condition.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.  

6.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for VA examination in order to 
determine the nature and etiology of any 
irritable bowel syndrome or 
gastrointestinal disability found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
irritable bowel syndrome or 
gastrointestinal disability found to be 
present.  If the examiner diagnoses the 
veteran as having any such disability, 
the examiner should state the diagnosis 
and offer an opinion as to whether it is 
at least as likely as not that the 
condition was caused by or had its onset 
during service.  Specifically, the 
examiner should comment on the veteran's 
testimony that he gastrointestinal 
difficulties in Vietnam.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.  

7.  With respect to the veteran's PTSD 
claim, the RO should contact the veteran 
and request that he provide any 
information, including dates, locations, 
names of other persons involved, etc., 
relating to claimed service stressors.  
The veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  The veteran should also be 
advised that he should provide buddy 
statements or other corroborating 
testimony that may support his stressors.  
The RO should afford the veteran an 
opportunity to submit and/or identify any 
alternate available sources that may 
provide credible support regarding his 
claimed stressors.  

The RO must then review the entire claims 
file, including the veteran's medical 
treatment records and previous statements 
of stressors, and any information 
submitted by other individuals or 
otherwise obtained pursuant to this 
remand, and prepare a summary of all 
claimed stressors.  The RO should also 
confirm the veteran's unit, MOS, dates 
during which the veteran was associated 
with his unit(s), and dates during which 
the veteran was in the Republic of 
Vietnam.  And the RO also should 
determine whether any service awards and 
campaigns noted in the veteran's service 
personnel records indicate that the 
veteran was engaged in combat service, to 
include during the periods covered by the 
veteran's described stressors.  A summary 
of the stressors, and all associated 
documents, should be sent to the U.S. 
Army and Joint Services  Records Research 
Center (JSRRC), formerly the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7701 Telegraph Road, 
Kingman Building, Room 2C08, Alexandria, 
VA 22315-3802.   The JSRRC should be 
requested to provide any information that 
might corroborate the veteran's alleged 
stressors.  The RO should also request 
that the JSRRC or NPRC, as appropriate, 
provide any morning reports, unit action, 
and unit status reports for the veteran's 
unit covering the dates specified by the 
veteran in regards to his alleged 
stressors.  If the RO is unable to 
corroborate a stressor, the RO must 
inform the veteran of the results of the 
requests for information about the 
stressors.  

7.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA psychiatric examination to 
determine the current nature and extent 
of any psychiatric disability found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
psychiatric disability found to be 
present.  All necessary tests should be 
conducted, and the examiner must 
specifically rule in or exclude a 
diagnosis of PTSD.  In doing so, the 
examiner should comment on the medical 
evidence of record.  If the examiner 
diagnoses the veteran as having PTSD, the 
examiner must specifically indicate the 
stressor or stressors underlying that 
diagnosis and offer an opinion as to the 
likelihood that there is a link 
established by the medical evidence 
between the veteran's PTSD and such 
stressor(s).  If the examiner is unable 
to provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

8.  After completion of the foregoing, 
the RO should re-adjudicate the veteran's 
claims in light of all the evidence of 
record.  As appropriate, the RO should 
consider the application of 38 U.S.C.A. 
§ 1154(b).  If any determination remains 
adverse to the veteran, he and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

